Exhibit 10.1

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

2009 PERFORMANCE INCENTIVE PLAN

Section 1. Purpose.

The purposes of the Plan are to promote the interests of the Company and its
shareholders by enabling the Company to:

(a)           attract, retain, and motivate talented individuals as Eligible
Employees;

(b)           provide Eligible Employees with cash and equity-based incentives
tied to the achievement of business, financial, and strategic objectives of the
Company and its Subsidiaries and Affiliates; and

(c)           provide Eligible Employees with incentives and opportunities tied
to the Company’s Common Stock.

Section 2. Definitions.

Unless the context clearly indicates otherwise, the following terms, when used
in the Plan in capitalized form, shall have the meanings set forth below:

“Affiliate” means any corporation or other entity (other than the Company or one
of its Subsidiaries) in which the Company has a “controlling interest,” as
defined in Treas. Reg. §§ 1.409A-1(b)(5)(iii)(E)(1) and 1.414(c)-2(b)(i),
provided that the language “at least 40 percent” is used instead of “at least 80
percent” each place it appears in Treas. Reg. § 1.414(c)-2(b)(2)(i).

“Award” means any grant or award under the Plan, as evidenced in an Award
Agreement.

“Award Agreement” means (a) any written agreement with respect to an Award that
is entered into and delivered to a Participant as provided in
Section 12(a) hereof, and any amendment thereto, or (b) an EIP Award.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to any Participant: (a) a material breach by the
Participant of a provision in an employment agreement with Interpublic or an
Affiliate that, if capable of being cured, has not been cured within 15 days
after the Participant receives written notice from his Employer of such breach;
(b) misappropriation by the Participant of funds or property of the Company or
an Affiliate; (c) any attempt by the Participant to secure any personal profit
related to the business of the Company or an Affiliate that is not approved in
writing by the Board or by the person to whom the Participant reports directly;
(d) fraud, material dishonesty, gross negligence, gross malfeasance, or
insubordination by the Participant, or willful (1) failure by the Participant to
follow the code of conduct of the Company or an Affiliate or (2) misconduct by
the Participant in the performance of his duties as an employee of the Company
or an Affiliate, excluding in each case any act (or series of acts) taken in
good faith by the Participant that does not (and in the aggregate do not) cause
material harm to the Company or an Affiliate; (e) refusal or failure by the
Participant to attempt in good faith to perform the Participant’s duties as an
employee or to follow a reasonable good-faith direction of the Board or the
person to whom the Participant reports directly that has not been cured within
15 days after the Participant receives written notice from his Employer of such
refusal or failure; (f) commission by the Participant, or a formal charge or
indictment alleging commission by the Participant, of a felony or a crime
involving dishonesty, fraud, or moral

 

 


--------------------------------------------------------------------------------



 

 

turpitude; or (g) conduct by the Participant that is clearly prohibited by the
policy of the Company or an Affiliate prohibiting discrimination or harassment
based on age, gender, race, religion, disability, national origin or any other
protected category.

“Change of Control” means:

(a)           Subject to items (b) and (c) of this definition below, the first
to occur of the following events:

 

(1)

Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act
becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of stock that, together with other stock held by such person,
possesses more than 50 percent of the combined voting power of the Company's
then-outstanding stock;

 

(2)

Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of stock of the Company
possessing 30 percent or more of the combined voting power of the Company's
then-outstanding stock;

 

(3)

Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) assets from the Company that have a
total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions (where gross fair market value is determined without
regard to any associated liabilities); or

 

(4)

During any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of their appointment or election.

 

(b)

A Change of Control shall not be deemed to occur by reason of:

 

(1)

The acquisition of additional control of the Company by any person or persons
acting as a group that is considered to “effectively control” the Company
(within the meaning of guidance issued under Section 409A of the Code); or

 

(2)

A transfer of assets to any entity controlled by the shareholders of the Company
immediately after such transfer, including a transfer to (A) a shareholder of
the Company (immediately before such transfer) in exchange for or with respect
to its stock, (B) an entity, 50 percent or more of the total value or voting
power of which is owned (immediately after such transfer) directly or indirectly
by the Company, (C) a person or persons acting as a group that owns (immediately
after such transfer) directly or indirectly 50 percent or more of the total
value or voting power of all outstanding stock of the Company, or (D) an entity,
at least 50 percent of the total value or voting power of which is owned
(immediately after such transfer) directly or indirectly by a person described
in clause (C), above.

(c)           Notwithstanding any other provision of this definition, a Change
of Control shall not be deemed to have occurred unless the relevant facts and
circumstances give rise to a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

-2-

 


--------------------------------------------------------------------------------



 

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee established by the Board pursuant to Section 3
hereof.

“Common Stock” means the Company’s $0.10 par value common stock.

“Company” means The Interpublic Group of Companies, Inc.

“Corporate Transaction” means any stock split, stock dividend, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below fair market value, or
other similar event.

“Disability” means long-term disability as defined under the terms of the
Company’s applicable long-term disability plans or policies.

“Dividend Equivalent” means an Award of a contractual right to receive payments
equivalent to the amount of dividends paid with respect to Shares, as described
in Section 10(a) hereof.

“Eligible Employee” means any employee of the Company, its Subsidiaries, or its
Affiliates determined by the Committee to be responsible for, or able to
contribute to, the growth, profitability, and success of the Company. However,
this term does not include directors who are not employees of such entities.

“Employer” means, with respect to a Participant as of any date, the Company,
Subsidiary, or Affiliate that employs the Participant as of such date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Incentive Performance Award” or “EIP Award” means the target bonus
established by the Committee for a Participant, which may be communicated to the
Participant in the form of a letter, granted under Section 9 hereof and payable
in cash, Shares, or a combination, in accordance with the terms of the Award.

“Executive Officer” means those persons who are officers of the Company within
the meaning of Rule 16a-l(f) of the Exchange Act.

“Full Value Award” means an Award, other than an Option, SAR or Dividend
Equivalent, that is settled by the issuance of Shares.

“Incentive Stock Option” or “ISO” means an Option intended to meet the
requirements of Section 422 of the Code.

“Nonstatutory Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

“Option” means the right to purchase the number of Shares specified by the
Committee, at a price and during a term fixed by the Committee in accordance
with the Plan and subject to any other limitations and restrictions (required by
law or otherwise) as the Plan and the Committee shall impose.

“Other Stock-Based Awards” means an equity-based or equity-related Award granted
under Section 7 hereof that is not otherwise described by the terms of the Plan.

“Participant” means an Eligible Employee selected by the Committee to receive an
Award under the Plan.

 

-3-

 


--------------------------------------------------------------------------------



 

 

“Performance Cash” means an Award of a contractual right granted under Section 8
hereof to receive a dollar amount that becomes vested upon the attainment, in
whole or in part, of Performance Objectives specified by the Committee.

“Performance Criteria” means earnings per share (basic or diluted); operating
income; operating profit after tax; operating income growth; net operating
profit; gross or operating margins; operating efficiency; revenue; revenue
growth; organic revenue growth; return on equity; Share price (including growth
measures and total shareholder return); cash flow (including operating cash
flow, free cash flow, cash flow return on equity, and cash flow return on
investment); earnings before interest, taxes, depreciation, and/or amortization;
net earnings or net income (before or after taxes); net sales or revenue growth;
return measures (including return on assets, capital, invested capital, equity,
sales, or revenue); productivity ratios; expense targets; market share; customer
satisfaction; working capital targets; economic value added or EVA® (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital); or any other criteria selected by the Committee; provided that any
such other criteria shall not apply to an Award to a “covered employee” within
the meaning of Section 162(m)(3) of the Code. Performance Criteria may relate to
the performance of (a) the Company, (b) a Subsidiary, (c) an Affiliate, (d) a
division or unit of the Company, any Subsidiary, or any Affiliate, (e) an
office, group of agencies, or all or part of any agency system, (f) the
Participant, or (g) any combination of the foregoing, as measured either in
absolute terms or in comparison with the performance of other companies.

“Performance Objectives” mean, for any Award that is contingent in whole or in
part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a Plan Year or other specified period for the purpose of
determining the amount of the Award and/or whether the Award is granted or
vested. With respect to any Award to a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) that is intended to qualify as “other
performance-based compensation” (within the meaning of Section 162(m)(4)(C) of
the Code), the applicable Performance Objectives shall be set forth in writing
no later than 90 days after commencement of the period of service (within the
meaning of Treas. Reg. § 1.162-27(e)(2)(i)) to which the Performance Objectives
relate (or, if sooner, before 25 percent of such period of service has elapsed),
at a time when achievement of the Performance Objectives is substantially
uncertain.

“Performance Period” means the period over which achievement of Performance
Objectives set forth in an Award is measured. The Performance Period that
applies to an Award made to a Participant may overlap or coincide with the
Performance Period that applies to another Award made to that Participant.
Except with respect to an EIP Award, the duration of a Performance Period shall
not be less than one year. If the amount payable under a multi-year Award is
determined based on performance in more than one period of service (e.g., the
Performance Objectives for an Award covering three years are based on annual
performance in each of the three years, rather than cumulative performance over
the three-year period), the Performance Period for such Award shall be the
period that begins on the first day of the first applicable period of service
and ends on the last day of the last applicable period of service.

“Performance Shares” or “Performance Units” means an Award of a contractual
right granted under Section 7 hereof to receive cash, Shares, or a combination,
that becomes vested upon the attainment, in whole or in part, of Performance
Objectives specified by the Committee.

“Plan” means The Interpublic Group of Companies, Inc. 2009 Performance Incentive
Plan, as set forth herein and amended from time to time.

“Plan Year” means the calendar year.

“Prior Plan” means The Interpublic Group of Companies, Inc. 2006 Performance
Incentive Plan, The Interpublic Group of Companies, Inc. 2004 Performance
Incentive Plan, The Interpublic Group of Companies, Inc. 2002 Performance
Incentive Plan and The Interpublic Group of Companies, Inc. 1997 Performance
Incentive Plan.

 

-4-

 


--------------------------------------------------------------------------------



 

 

“Restricted Period” means a period during which an Award of Restricted Stock or
Restricted Stock Units is subject to forfeiture. The Restricted Period that
applies to an Award made to a Participant may overlap or coincide with the
Restricted Period that applies to another Award made to that Participant. The
duration of a Restricted Period shall not be less than one year; provided that,
to the extent permitted by Sections 11 and 12(a) hereof, a Restricted Period may
terminate before the expiration of one year, in connection with a Change of
Control or a Participant’s Termination of Employment due to Retirement, death,
or Disability.

“Restricted Stock” means an Award of Common Stock granted under Section 6 hereof
that becomes vested and nonforfeitable, in whole or in part, upon the
attainment, in whole or in part, of conditions specified by the Committee, which
may include Performance Objectives.

“Restricted Stock Unit” means an Award of a contractual right granted under
Section 6 hereof to receive an amount (payable in cash, Shares, or a
combination, as determined by the Committee) that is based on the fair market
value of a Share and that becomes vested and nonforfeitable, in whole or in
part, upon the attainment, in whole or in part, of conditions specified by the
Committee, which may include Performance Objectives.

“Retirement” means, except as otherwise set forth in an Award Agreement, a
Participant’s Termination of Employment for a reason other than Cause (as
determined by the Company) if, at the time of such Termination of Employment the
Participant is eligible for retirement as approved by the Company.

“Shares” means shares of Common Stock.

“Stock Appreciation Right” or “SAR” means the right, denominated in Shares, to
receive, upon surrender of the right, in whole or in part, but without payment,
an amount (payable in cash, Shares, or a combination, as determined by the
Committee) for each Share that does not exceed the excess of the fair market
value of the Shares on the date of exercise over the fair market value of the
Shares on the date of grant, subject to any other limitations and restrictions
(required by law or otherwise) as the Plan and the Committee shall impose.

“Subsidiary” means a subsidiary of the Company that meets the definition of a
“subsidiary corporation” in Section 424(f) of the Code.

“Termination of Employment” means, for any Participant, except as otherwise
provided in the Plan or an Award Agreement, the date of the Participant’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) with the Participant’s Employer and all other entities with which such
Employer would have to be combined under Section 414(b) or (c) of the Code if
the 80 percent ownership standard prescribed by Section 1563(a)(1), (2), and (3)
of the Code, and Treas. Reg. § 1.414(c)-2, were replaced with a 50 percent
ownership standard. For purposes of the Plan: (a) a Participant who is on a bona
fide leave of absence and does not have a statutory or contractual right to
reemployment shall be deemed to have had a “separation for service” on the first
date that is more than six months after the commencement of such leave of
absence. However, if the leave of absence is due to any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of six months or more, and such impairment causes the Participant to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, the preceding sentence shall be deemed to refer
to a 29-month period rather than to a six-month period; and (b) a sale of assets
by the Company or an Affiliate to an unrelated buyer that results in the
Participant working for the buyer or one of its affiliates shall not, by itself,
constitute a “separation from service” unless the Company or the Participant’s
Employer, with the buyer’s written consent, so provides in writing 60 or fewer
days before the closing of such sale.

 

-5-

 


--------------------------------------------------------------------------------



 

 

Section 3. Administration.

(a)           The Committee. The Plan shall be administered by a committee (the
“Committee”) of outside directors (within the meaning of Treas. Reg.
§ 1.162-27(e)(3)) that satisfies the requirements of Rule 16b-3 under the
Exchange Act. Members of the Committee shall be appointed by and shall serve at
the pleasure of the Board. No member of the Committee shall be eligible to
receive an Award under the Plan.

(b)           Committee Powers. The Committee shall have and may exercise all of
the powers granted to it by the provisions of the Plan. Subject to the express
provisions and limitations of the Plan, the Committee may adopt such rules,
regulations, and procedures as it deems advisable for the conduct of its
affairs, and may appoint one of its members to be its chairman and any person,
whether or not a member, to be its secretary or agent. The Committee shall have
full authority to direct the proper officers of the Company to issue or transfer
Shares pursuant to the issuance or exercise of an Award under the Plan.

(c)           Committee Action. The Committee may act at a duly called meeting
by the vote of a majority of its members or without a meeting by unanimous
written consent. The decisions of the Committee shall be final and binding
unless otherwise determined by the Board. Each member of the Committee and each
member of the Board shall be without liability, to the fullest extent permitted
by law, for any action taken or determination made in good faith in connection
with the Plan.

(d)           Awards. Subject to the provisions of the Plan, the Committee is
authorized to grant the following Awards:

 

(1)

Options and SARs,

 

(2)

Restricted Stock,

 

(3)

Restricted Stock Units,

 

(4)

Performance Shares,

 

(5)

Performance Units,

 

(6)

Other Stock-Based Awards,

 

(7)

Performance Cash,

 

(8)

Executive Incentive Performance Awards,

 

(9)

Dividend Equivalents, and

 

(10)

Shares in Lieu of Cash.

(e)           Participants. Subject to the provisions of the Plan, the Committee
is authorized to designate the Eligible Employees who shall receive Awards and
to determine the nature and size of the Award that an Eligible Employee shall
receive.

(f)            Correction of Defects, Omissions, and Inconsistencies. The
Committee may correct any defect, remedy any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it deems
desirable to carry out the intent of the Plan and such Award.

(g)           Delegation. If the Committee deems it advisable, the Committee may
delegate its authority under this Section 3 or any other provision of the Plan
to one or more of its members or to one or more persons other than its members
to the extent permitted by applicable law, except that no such

 

-6-

 


--------------------------------------------------------------------------------



 

 

delegation shall be permitted with respect to the participation in the Plan of
persons who are subject to Section 16 of the Exchange Act. Any person to whom
the Committee delegates its authority under this Section 3 may receive Awards
only if the Awards are granted directly by the Committee without delegation.

Section 4. Shares Available for Awards.

(a)           Basic Limitations. Subject to the provisions of subsections
(b) through (f) of this Section 4, the number of Shares available for grant to
Participants under the Plan (the “Share Authorization”) shall be:

 

(1)

20,000,000 Shares for grant of Full Value Awards and Dividend Equivalents, plus

 

(2)

the sum of—

 

(A)

the number of Shares available for grant of Options and SARs under the Prior
Plans as of the effective date of the Plan (as specified by
Section 12(s) hereof); provided, that any such Shares shall be available for
grant only as the subject of Options or SARs,

 

(B)

the number of Shares available for grant of Full Value Awards under the Prior
Plans as of the effective date of the Plan (as specified by
Section 12(s) hereof) provided, that any such Shares shall be available for
grant only as the subject of Full Value Awards, and

 

(C)

the number of Shares that, as of such effective date, are subject to outstanding
awards under the Prior Plans and that, on or after such effective date, cease to
be subject to such awards for any reason other than by reason of exercise or
settlement of such awards to the extent such awards are exercised for or settled
in Shares; provided that any such Shares that were the subject of Options or
SARs shall be available for grant only as the subject of Options or SARs and any
such Shares that were the subject of Full Value Awards shall be available for
grant only as the subject of Full Value Awards.

(b)           Aggregate Limitation on ISOs. Subject to the adjustment provisions
in Section 4(e) hereof, in any Plan Year, ISOs may be granted with respect to no
more than 200,000 Shares.

(c)           Individual Limitation of Awards. Subject to the adjustment
provisions in Section 4(e) hereof, the following limitations shall apply to
Awards under the Plan:

 

(1)

No individual Participant shall be granted, in any Plan Year, Options and/or
SARs with respect to more than 2,000,000 Shares in the aggregate;

 

(2)

No individual Participant shall be granted, in any Plan Year, performance-based
grants of Restricted Stock and/or Restricted Stock Units with respect to more
than 1,000,000 Shares in the aggregate;

 

(3)

No individual Participant shall be granted, in any Plan Year, Performance
Shares, Performance Units, or Other Stock Based Awards that provide for more
than 2,000,000 Shares in the aggregate; and

 

(4)

No individual Participant shall be granted, in any Plan Year, Performance Cash
in an amount of more than $6,000,000.

 

-7-

 


--------------------------------------------------------------------------------



 

 

For purposes of the individual limits set forth in this Section 4(c), any Awards
that are canceled shall continue to count against the individual share and cash
limits.

 

(d)          Shares Available for Issuance.

 

(1)

The number of Shares covered by an Award shall count against the limitations
prescribed by subsections (a) and (b), above, on the number of Shares available
for award under the Plan only to the extent that such Shares are actually
issued; provided, that the full number of Shares with respect to which SARs may
be settled by the issuance of Shares shall count against the number of Shares
available for award under the Plan, regardless of the number of Shares actually
issued upon settlement of such SARs.

 

(2)

If any Shares covered by an Award, or to which such an Award relates
(A) terminate, lapse or are forfeited or canceled, (B) are otherwise settled
without the delivery of the full number of Shares underlying the Award (except
as provided in paragraph (2), above, with respect to SARs), (C) are settled in
cash in lieu of Shares, or (D) are exchanged with the Committee’s permission,
prior to the issuance of Shares, for Awards not involving Shares, then the
Shares covered by such Award, or to which such Award relates, to the extent of
any such forfeiture, termination, lapse, cancellation, etc., shall again be, or
shall become, available for issuance under the Plan.

 

(3)

Shares that are (A) delivered in payment of the exercise price of an Option or
(B) delivered to or withheld by the Company to pay withholding taxes related to
an Option or SAR, shall not become available for issuance under this Plan.

 

(4)

The Shares issued under the Plan may be authorized and unissued Shares or
treasury Shares.

(e)           Adjustment for Corporate Transactions. In the event of a Corporate
Transaction, the Committee shall (in order to preserve, or to prevent
enlargement of, the benefits or potential benefits available under the Plan), in
such manner as the Committee deems equitable, adjust—

 

(1)

the number and kind of shares that thereafter may be made the subject of Awards,

 

(2)

the number and kinds of shares that are subject to outstanding Awards, and

 

(3)

the grant, exercise, or conversion price with respect to any of the foregoing.

Any shares received as a result of a Corporate Transaction affecting Restricted
Stock shall have the same status, be subject to the same restrictions, and bear
the same legend as the Restricted Stock with respect to which the shares were
issued. Additionally, the Committee may make provisions for a cash payment to a
Participant or other person holding an outstanding Award. However, the number of
Shares subject to any Award shall always be a whole number.

(f)            Acquisitions. Unless required by law or regulation, no Shares
underlying any Award granted in assumption of, or in substitution for, an
outstanding award previously granted by a company acquired by the Company, a
Subsidiary, or an Affiliate or with which the Company, a Subsidiary, or an
Affiliate combines, shall count against the Shares available for Awards under
the Plan.

 

-8-

 


--------------------------------------------------------------------------------



 

 

Section 5. Stock Options and SARs.

(a)           Grant. The Committee is authorized to grant Incentive Stock
Options, Nonstatutory Stock Options, and SARs; provided that Incentive Stock
Options may not be granted to any Eligible Employee who is not an employee of
the Company or one of its Subsidiaries at the time of grant. The Committee shall
not grant “reload” Options (i.e., Options that are automatically granted to an
optionee when the optionee uses Shares to pay the exercise price, or to satisfy
withholding tax obligations associated with the exercise, of previously granted
Options) or any Option or SAR that is not structured to be exempt from the
requirements of Section 409A of the Code.

(b)           Exercise Price and Grant Price. The Committee shall establish the
exercise price for each Option and the grant price for each SAR at the time the
Option or SAR is granted. Neither the exercise price nor the grant price shall
be less than 100% of the fair market value of the Shares subject to the Option
or SAR on the date of grant. Except as required by Section 4(e) hereof, the
Committee may not (1) reprice Options or SARs or (2) exchange Options or SARs
for cash, stock or other consideration without the approval of the Company’s
shareholders.

(c)           Exercise. Each Option and SAR shall be exercised at such times and
subject to such terms and conditions as the Committee may specify in the
applicable Award Agreement or thereafter; provided that unless the Option or SAR
becomes vested earlier pursuant to Section 11 or 12(e) hereof, an Option or SAR
may not be exercised in whole or in part during the twelve-month period
commencing on the date on which the Option or SAR was granted. The Committee may
impose such conditions on the exercise of Options and SARs as it determines to
be appropriate, including conditions relating to the application of federal or
state securities laws. No Shares shall be delivered pursuant to any exercise of
an Option unless arrangements satisfactory to the Committee have been made to
assure full payment of the exercise price therefor. Without limiting the
generality of the foregoing, payment of the exercise price of an Option may be
made (i) in cash, (ii) if and to the extent permitted by the Committee, by
exchanging Shares owned without restriction for a period of at least six months,
or the ownership of which is attested to, by the optionee, or (iii) by a
combination of the foregoing. The combined value of all cash and the fair market
value of any Shares tendered to the Company, valued as of the date of such
tender shall be equal to (or greater than) the aggregate exercise price. The
Committee may not authorize a loan to an optionee to assist the optionee in
making payment of the exercise price under an Option or in meeting the
optionee’s tax obligations associated with the exercise of an Option.

(d)           Term. An Option or SAR shall be exercisable for a term determined
by the Committee, which shall not be longer than ten years from the date on
which the Option or SAR is granted.

(e)           Termination of Employment other than for Cause. Other than as
forth in this Section 5(e) or an applicable Award Agreement, an Option or SAR
shall be exercisable following a Participant’s Termination of Employment only to
the extent determined by the Committee under Section 11 hereof; provided that,
subject to the requirements of any Incentive Stock Option:

 

(1)

If (A) the Participant’s age as of his Termination of Employment is 55 or older,
(B) the Participant has completed 10 or more years of service with the Company
and its Affiliates, and (C) the Participant’s Termination of Employment is not
due to Cause or the Participant’s death or Disability, the Participant (or,
following the Participant’s death, the Participant’s beneficiary or personal
representative) may exercise any Option or SAR held by the Participant at the
time of his Termination of Employment, to the extent such Option or SAR is
vested (as determined by the Committee under Section 11 hereof), for a period of
up to three years following such Termination of Employment, but not after the
date the Option or SAR otherwise expires.

 

(2)

If the Participant’s Termination of Employment is due to the Participant’s
death, any Option or SAR held by the Participant at the time of his death shall
become vested and the Participant’s beneficiary or personal representative may
exercise

 

-9-

 


--------------------------------------------------------------------------------



 

 

 

 

 

such Option(s) and SAR(s) for a period of up to one year following such
Participant’s death, but not after the date the Option or SAR otherwise expires.

 

(3)

If the Participant’s Termination of Employment is due to the Participant’s
Disability and the Participant’s Termination of Employment occurs 12 or more
months after the date on which an Option or SAR was granted, the applicable
Award shall be vested on a pro-rata basis, based on the number of completed
months from the date of grant to the Participant’s Termination of Employment.
The Participant may exercise the vested portion of each such Option and SAR for
a period of up to one year following such Termination of Employment, but not
after the date the Option or SAR otherwise expires.

 

(4)

If the Participant’s Termination of Employment is due to any reason, other than
for Cause, not described in paragraph (1), (2) or (3), above, the Participant
(or, following the Participant’s death, the Participant’s beneficiary or
personal representative) may exercise any Option or SAR held by the Participant
at the time of such Termination of Employment, to the extent such Option or SAR
is vested (as determined by the Committee under Section 11 hereof), for a period
of up to three months following such Termination of Employment, but not after
the date the Option or SAR otherwise expires.

 

(5)

If the Participant’s Termination of Employment is for Cause, the Option or SAR
shall be canceled immediately upon the Participant’s Termination of Employment
and shall not be exercisable thereafter.

Except to the extent otherwise provided in an Award Agreement, or as otherwise
authorized by the Committee, a Participant’s “Termination of Employment” for
purposes of determining (i) the extent to which any Option or SAR is vested or
(ii) the exercise period for any Option or SAR shall be deemed to occur on the
date as of which the Participant is withdrawn from the payroll of the
Participant’s Employer.

Section 6. Restricted Stock and Restricted Stock Units.

(a)           Grant. Subject to the limits set forth in the Plan, the Committee
is authorized to determine the number of Shares of Restricted Stock and the
number of Restricted Stock Units to be granted to a Participant, and the other
terms and conditions applicable to such Restricted Stock and Restricted Stock
Units, including the conditions for vesting of such Awards. As provided in
Section 6(b) hereof, the Committee is authorized to make the vesting of all or
part of an Award of Restricted Stock or Restricted Stock Units contingent on the
achievement of Performance Objectives specified by the Committee. Each Award of
Restricted Stock or Restricted Stock Units shall be subject to the terms and
conditions set forth in the Plan, and to such additional terms and conditions as
set forth in the applicable Award Agreement; provided that no such additional
term or condition shall be more favorable to a Participant than the terms and
conditions set forth in the Plan.

(b)           Performance-Based Grants. The Committee is authorized to make the
grant and/or the vesting of Awards of Restricted Stock and Restricted Stock
Units contingent on the achievement of Performance Objectives specified by the
Committee. If such Performance Objectives are not satisfied, the Award shall not
be granted or become vested, as the case may be. Partial achievement of such
Performance Objectives may result in the grant or vesting of a portion of the
Award corresponding to the degree of achievement.

(c)           Rights of Participant. A Participant to whom Shares of Restricted
Stock have been granted shall have absolute ownership of such Shares, including
the right to vote the same and to receive dividends thereon, subject to the
terms, conditions, and restrictions described in the Plan and in the Award
Agreement. A Participant to whom Restricted Stock Units have been granted shall
have no ownership

 

-10-

 


--------------------------------------------------------------------------------



 

 

interest in the Shares to which such Restricted Stock Units relate until and
unless payment with respect to such Restricted Stock Units is actually made in
Shares.

(d)          Restrictions.

 

(1)

Restricted Stock. Until the restrictions applicable to Restricted Stock shall
lapse, the Restricted Stock shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of. Unless the Restricted Stock vests
earlier pursuant to Section 6(e), 11 or 12(e) hereof, the restrictions set forth
in his Section 6(d)(1) shall lapse at the end of the Restricted Period.

 

(2)

Restricted Stock Units. Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of at any time.

 

(e)

Termination of Employment.

 

(1)

Other than (x) as set forth in paragraph (2), below, or an Award Agreement, and
(y) as may be determined by the Committee under Section 11 hereof, if a
Participant’s Termination of Employment for any reason occurs before the
restrictions applicable to Restricted Stock lapse, or before the Award of
Restricted Stock Units becomes fully vested:

 

(A)

Any Restricted Stock that had been delivered to, or held in custody for, the
Participant shall be returned to the Company forthwith, accompanied by any
instrument of transfer requested by the Company, and all of the rights of the
Participant with respect to such Stock shall immediately terminate without any
payment of consideration by the Company; and

 

(B)

Any unvested Restricted Stock Units shall be immediately forfeited, and all of
the rights of the Participant with respect to such Restricted Stock Units shall
immediately terminate without any payment of consideration by the Company.

 

(2)

If the Participant’s Termination of Employment is due to the Participant’s death
or Disability, a portion of any Award of Restricted Stock or Restricted Stock
Units shall become vested as follows:

 

(A)

If the Award is not contingent on the achievement of Performance Objectives, the
vested percentage of the Award shall be equal to a fraction, the numerator of
which is equal to the number of completed months from the date on which the
Award was granted until the Participant’s Termination of Employment and the
denominator of which is equal to the number of months from the grant date to the
scheduled vesting date; and

 

(B)

If the Award is contingent on the achievement of Performance Objectives, a
portion of the Award shall become vested only if the Participant’s Termination
of Employment occurs at least 12 months after the start of the applicable
Performance Period. The vested percentage shall be equal to a service-based
vesting percentage determined in accordance with subparagraph (A), above,
adjusted up or down based on (i) in the case of the Participant’s death, actual
performance through the Participant’s Termination Date and estimated performance
for the remainder of the Performance Period, and (ii) in

 

-11-

 


--------------------------------------------------------------------------------

 

 

the case of the Participant’s Disability, actual performance through the end of
the Performance Period.

(f)            Settlement of Restricted Stock Units. Except as otherwise
provided in an applicable Award Agreement, and subject to Section 12(k) and (l)
hereof, any vested Restricted Stock Units shall be settled on the earlier of
(x) a date determined by the Company that is within 90 days after the
Participant’s death or (y) the following date:

 

(1)

If the Award is contingent on achieving Performance Objectives, a date that
occurs during the calendar year next following the calendar year in which the
Performance Period ends (but not before the last date until which the
Participant is required to continue working for the Company or any Affiliate in
order for the Award to become vested); and

 

(2)

If the Award is not contingent on achieving Performance Objectives, a date that
occurs during the earlier of (A) the calendar year in which the vesting period
ends (as set forth in the Award Agreement) and (B) the calendar year next
following the calendar year in which the Participant’s Termination of Employment
occurs.

(g)           Agreement by Participant Regarding Withholding Taxes. Each
Participant who receives Restricted Stock shall agree that, subject to the
provisions of Section 6(d) hereof:

 

(1)

No later than the date of the lapse of the restrictions applicable to the
Restricted Stock (or, if earlier, as soon as practicable after the Committee or
the Company determines that the Restricted Stock is no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 83(a)(1) of the
Code), the Participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any taxes of any kind
required by law to be withheld with respect to the Restricted Stock; and

 

(2)

The Company and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due to
the Participant any taxes of any kind required by law to be withheld with
respect to the Restricted Stock. A Participant may elect to have any withholding
tax obligation satisfied by—

 

(A)

having the Company withhold shares otherwise deliverable to the Participant in
connection with the Award of Restricted Stock, or

 

(B)

delivering to the Company such Restricted Stock or delivering to the Company
other Shares;

provided that the Committee may, in its sole discretion, disapprove any such
election.

(h)           Election to Recognize Gross Income in Year of Grant. If a
Participant properly elects, within 30 days of the date of grant of Restricted
Stock, to include in gross income for federal income tax purposes an amount
equal to the fair market value of the Shares awarded on the date of grant, he
shall make arrangements satisfactory to the Committee to pay any taxes required
to be withheld with respect to such Shares. If he fails to make the payments,
the Company and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due to
the Participant any taxes of any kind required by law to be withheld with
respect to the Shares.

 

-12-

 


--------------------------------------------------------------------------------



 

 

(i)            Foreign Laws. Notwithstanding any other provision of the Plan, if
Restricted Stock is to be awarded to a Participant who is subject to the laws,
including the tax laws, of any country other than the United States, the
Committee may, in its discretion, direct the Company to sell, assign, or
otherwise transfer the Restricted Stock to a trust or other entity or
arrangement, rather than grant the Restricted Stock directly to the Participant.

Section 7. Performance Shares, Performance Units, and Other Stock-Based Awards.

(a)           Grant. Subject to the limits set forth in the Plan, the Committee
is authorized to determine the number (or, for Performance Units denominated in
cash, the amount) of Performance Shares, Performance Units, and
Other-Stock-Based Awards to be granted to a Participant and the other terms and
conditions of such Awards. The Performance Shares and Performance Units shall
become vested upon (and only to the extent of) the achievement of specified
Performance Objectives specified by the Committee, and any other conditions
specified by the Committee. Partial achievement of the objective(s) may result
in a payment corresponding to the degree of achievement.

(b)           Payment. Payment of Performance Shares and Performance Units and
Other Stock-Based Awards may be made in cash, Shares, or a combination, as
determined by the Committee. For purposes of calculating the amount of any
payment, the value of Shares shall be determined on the vesting or payout date,
as applicable. Except as otherwise provided in an applicable Award Agreement,
and subject to Section 12(k) and (l) hereof, any Performance Shares or
Performance Units shall be paid on the earlier of (1) a date determined by the
Company that is within 90 days after the Participant’s death or (2) a date that
occurs during the calendar year next following the calendar year in which the
applicable Performance Period is completed (but not before the last date until
which the Participant is required to continue working for the Company or an
Affiliate in order for the Award to become vested).

(c)          Termination of Employment.

 

(1)

Other than (A) as set forth in paragraph (2), below, or an Award Agreement, and
(B) as may be determined by the Committee under Section 11 hereof, if a
Participant’s Termination of Employment for any reason occurs before a
Performance Share, Performance Unit, or Other Stock-Based Award becomes fully
vested, the unvested portion of such Performance Share, Performance Unit, or
Other Stock-Based Award shall be immediately forfeited, and all of the rights of
the Participant with respect to any such Award shall immediately terminate
without any payment of consideration by the Company.

 

(2)

If (A) the Participant’s Termination of Employment is due to the Participant’s
death or Disability and (B) such Termination of Employment occurs at least 12
months after the start of the applicable performance period, a portion of any
Performance Shares, Performance Units, or Other Stock-Based Award shall be
vested, as follows: first, the target number (or target amount) of Performance
Shares, Performance Units or Other Stock Based Awards shall be pro-rated based
on the number of completed months from the first day of the Performance Period
to the Participant’s Termination Date, and then the pro-rated target number (or
target amount) shall be adjusted up or down based on (i) in the case of a
Participant’s death, actual performance through the Participant’s Termination
Date and estimated performance for the remainder of the Performance Period, and
(ii) in the case of the Participant’s Disability, actual performance through the
end of the Performance Period.

 

-13-

 


--------------------------------------------------------------------------------



 

 

Section 8. Performance Cash.

(a)           Grant. Subject to the limits set forth in the Plan, the Committee
is authorized to determine the amount of Performance Cash Awards to be granted
to a Participant and the other terms and conditions of such Awards. The
Performance Cash Awards shall become vested upon (and only to the extent of) the
achievement of specified Performance Objectives specified by the Committee, and
any other conditions specified by the Committee. Partial achievement of the
objective(s) may result in a payment corresponding to the degree of achievement.

(b)           Payment. Payment of Performance Cash Awards shall be may be made
in cash, Shares, or a combination. Any Shares shall be valued in accordance with
Section 9(d) hereof. Except as otherwise provided in an applicable Award
Agreement, and subject to Section 12(l) hereof, any Performance Cash Award shall
be paid on the earlier of (1) a date determined by the Company that is within 90
days after the Participant’s death or (2) a date that occurs during the calendar
year next following the calendar year in which the applicable Performance Period
is completed (but not before the last date until which the Participant is
required to continue working for the Company or an Affiliate in order for the
Award to become vested).

(c)           Termination of Employment.

 

(1)

Other than (A) as set forth in paragraph (2), below, or an Award Agreement, and
(B) as may be determined by the Committee under Section 11 hereof, if a
Participant’s Termination of Employment for any reason occurs before a
Performance Cash Award becomes fully vested, the unvested portion of such
Performance Cash Award shall be immediately forfeited, and all of the rights of
the Participant with respect to any such Award shall immediately terminate
without any payment of consideration by the Company

 

(2)

If (A) the Participant’s Termination of Employment is due to the Participant’s
death or Disability and (B) such Termination of Employment occurs at least 12
months after the start of the applicable Performance Period, a portion of any
Performance Cash Award shall be vested, as follows: first, the target amount of
the Performance Cash Award shall be pro-rated based on the number of completed
months from the first day of the Performance Period to the Participant’s
Termination Date, and then the pro-rated target amount shall be adjusted up or
down based on (i) in the case of a Participant’s death, actual performance
through the Participant’s Termination Date and estimated performance for the
remainder of the Performance Period, and (ii) in the case of the Participant’s
Disability, actual performance through the end of the Performance Period.

Section 9. Executive Incentive Performance Awards.

(a)           EIP Awards. The Committee is authorized to grant EIP Awards, in
its sole discretion, with respect to a Performance Period that consists of all
or part of a Plan Year.

(b)            Determination of EIP Amounts. The amount of an EIP Award shall be
determined by the Committee and shall be contingent upon the achievement of
Performance Objectives specified by the Committee. Partial achievement of such
Performance Objective(s) may result in an Award corresponding to the degree of
achievement. The Committee may, however, authorize payment of less than the
amount corresponding to the degree of achievement of such Performance
Objectives.           

(c)           Maximum Individual EIP Awards. The maximum individual EIP Award
permitted, with respect to any full Plan Year, is $6,000,000. If the Performance
Period for an EIP Award is less than a full Plan Year, the $6,000,000 limit
shall be pro-rated to reflect the length of the Performance Period. No

 

-14-

 


--------------------------------------------------------------------------------



 

 

Award issued under any Prior Plan shall count toward the maximum set forth in
this Section 9(c), even if such other Award relates to a Plan Year or period of
service that begins or ends after termination of the Prior Plan.

(d)           Form and Timing of EIP Awards. The Committee shall be responsible
for determining the form and timing of EIP Awards under the Plan. In its
discretion, the Committee may make any Award payable in cash, Shares, or a
combination. Any Shares awarded under this Section 9 shall be valued by using
the average closing price of the Shares on the New York Stock Exchange on the
last ten trading days of the calendar month preceding the month in which the
Shares are awarded. Subject to Section 12(l) hereof, each individual EIP Award
shall be paid on the earlier of (1) a date determined by the Company that is
within 90 days after the Participant’s death or (2) a date that occurs during
the calendar year next following the calendar year in which the applicable
Performance Period is completed (but not before the last date until which the
Participant is required to continue working for the Company or an Affiliate in
order for the Award to become vested); provided, that the Committee shall have
discretion to require a deferred payment schedule if such deferred payment
schedule is established with the intent to comply with the requirements of
Section 409A of the Code.

(e)           Termination of Employment Other than for Cause.

 

(1)

Other than (A) as set forth in paragraph (2), below, or an EIP Award Agreement,
and (B) as may be determined by the Committee under Section 11 hereof, if a
Participant’s Termination of Employment occurs before the payment due date for
an EIP Award, such EIP Award shall be immediately forfeited, and all of the
rights of the Participant with respect to any such EIP Award shall immediately
terminate without any payment of consideration by the Company.

 

(2)

If the Participant’s Termination of Employment is due to the Participant’s death
or Disability, a portion of the EIP Award shall be vested, as follows: first,
the target amount of the EIP Award shall be multiplied by a fraction, the
numerator of which is the number of completed months (not to exceed 12) from the
first day of the Performance Period to the Participant’s Termination of
Employment and the denominator of which is the number of months in the
Performance Period, and then the reduced target amount shall be adjusted up or
down based on (A) in the case of a Participant’s death, actual performance
through the Participant’s Termination Date and estimated performance for the
remainder of the Performance Period, and (B) in the case of the Participant’s
Disability, actual performance through the end of the Performance Period

 

-15-

 


--------------------------------------------------------------------------------



 

 

Section 10. Dividend Equivalents and Shares in Lieu of Cash.

(a)           Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to Participants having Full-Value Awards under which such
Participant shall be entitled to receive payments (in cash or Shares, as
determined in the discretion of the Committee) equivalent to the amount of cash
or share dividends paid by the Company to holders of Shares with respect to a
number of Shares determined by the Committee. Subject to the terms of the Plan,
such Dividend Equivalents may have such terms and conditions as the Committee
shall determine; provided that the payment terms of such Dividend Equivalents
shall be set forth in writing and structured with the intent to comply with the
requirements of Section 409A of the Code.

(b)           Shares in Lieu of Cash. The Committee may grant Awards of Shares
in lieu of all or part of any compensation otherwise payable in cash to an
Eligible Employee by the Company or any Subsidiary or Affiliate. If Shares are
issued in lieu of cash, the number of Shares to be issued shall be equal to the
number of whole Shares that have an aggregate fair market value (determined on
the date the cash otherwise would have been payable) equal to or less than the
amount of such cash.

Section 11. Termination of Employment.

(a)           Termination Other than for Cause. If a Participant incurs a
Termination of Employment for any reason other than for Cause, the Participant
shall be vested only in the portion of the Award (if any) in which the
Participant was vested immediately before the Participant’s Termination of
Employment, except to the extent (1) expressly set forth in the Plan or
applicable Award Agreement or (2) to the extent permitted by the Plan, that the
Committee in its sole discretion determines otherwise. Notwithstanding the
preceding sentence, and subject to Section 12(e) hereof and the terms of the
applicable Award Agreement, the Committee may not determine that an Award shall
be vested before the first anniversary of the date on which the Award was
granted unless the Participant’s Termination of Employment was due to
Retirement, death, or Disability.

(b)           Termination for Cause. If a Participant incurs a Termination of
Employment for Cause, then all outstanding Awards shall immediately be canceled,
except as the Committee may otherwise provide in the applicable Award Agreement.

Section 12. General Provisions.

(a)           Awards. Each Award hereunder shall be evidenced in writing. The
written terms of the Award shall be delivered to the Participant and, except in
the case of an EIP Award, shall incorporate the terms of the Plan by reference.

(b)           Interpretation. Notwithstanding any other provision of the Plan,
to the extent that any Award is intended to qualify as “other performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, the
Committee shall not exercise any discretionary authority otherwise granted under
the Plan with respect to such Award that would cause such Award to fail to
qualify as “other performance-based compensation.” For example, with respect to
any Award that is intended to qualify as “other performance-based compensation,”
the Committee shall not exercise discretion to increase the value of the Award
and, except in the case of death, Disability, or a Change of Control, the
Committee shall not allow payment of any Award before it has certified in
writing that the applicable Performance Objectives have been achieved.

(c)           Withholding. The Company shall have the right to deduct from all
amounts paid to a Participant in cash any taxes required by law to be withheld
in respect of Awards under the Plan. In the case of any Award satisfied in
Shares, no Shares shall be issued unless and until arrangements satisfactory to
the Company shall have been made to satisfy any withholding tax obligations
applicable with respect to such Award. Without limiting the generality of the
foregoing and subject to such terms and conditions as

 

-16-

 


--------------------------------------------------------------------------------



 

 

the Committee may impose, the Company shall have the right to (i) retain Shares
or (ii) subject to such terms and conditions as the Committee may establish from
time to time, permit Participants to elect to tender Shares (including Shares
issuable in respect of an Award) to satisfy, in whole or in part, the amount
required to be withheld.

(d)           Nontransferability. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust, partnership,
corporation, or similar vehicle the parties in interest in which are limited to
the Participant and members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable
except by will or the laws of descent and distribution, and except to the extent
required by law, no right or interest of any Participant shall be subject to any
lien, obligation or liability of the Participant. All rights with respect to
Awards granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant or, if applicable, the Permitted
Transferees.

(e)           Change of Control. Upon the occurrence of a Change of Control, all
Awards then outstanding shall immediately become fully vested and any
performance-based awards and EIP Awards granted under Sections 6, 7, 8 and 9
hereof shall pay at the target level set forth in the applicable Award
Agreement; provided, that the Board shall have discretion to prevent accelerated
vesting of any Award, if the Board’s exercise of discretion does not change the
time or form of payment of any Award in a way that would violate the
requirements of Section 409A of the Code.

(f)            No Right to Employment. Neither the right to participate in the
Plan nor the grant of any Award shall be construed as giving a Participant the
right to be retained in the employ of the Company, any Subsidiary or any
Affiliate. The Company and each Subsidiary and Affiliate expressly reserve the
right at any time to dismiss a Participant free from any liability, or any claim
under the Plan, except as expressly provided in the Plan or in any applicable
Award Agreement.

(g)           No Rights to Awards; No Shareholder Rights. No Participant or
Eligible Employee shall have any claim to be granted any Award under the Plan,
and there is no obligation of uniformity of treatment of Participants and
Eligible Employees. Subject to the provisions of the Plan and the applicable
Award, no person shall have any rights as a shareholder with respect to any
Shares to be issued under the Plan prior to the issuance thereof.

(h)           Foreign Benefits. The Committee may grant Awards to Eligible
Employees of the Company and its Subsidiaries and Affiliates who reside in
jurisdictions outside the United States. The Committee may adopt such
supplements to the Plan as may be necessary to comply with applicable laws of
such jurisdictions and to afford participants favorable treatment under such
laws; provided that no Award shall be granted under any such supplement on the
basis of terms or conditions that are inconsistent with provisions of the Plan.

(i)            Amendment of Plan. The Board or the Committee may amend, suspend,
or terminate the Plan or any portion thereof at any time; provided that no
amendment shall be made without shareholder approval if (1) shareholder approval
is required by law, regulation, a securities exchange listing requirement, or a
provision of the Plan, or (2) if the amendment would increase the number of
Shares available for Awards under the Plan, except as required by
Section 4(e) hereof. Without the written consent of an affected Participant, no
termination, suspension, or modification of the Plan shall adversely affect any
right of such Participant under the terms of an Award granted before the date of
such termination, suspension, or modification.

(j)            Application of Proceeds. The proceeds received by the Company
from the sale of Shares under the Plan shall be used for general corporate
purposes.

(k)           Compliance with Legal and Exchange Requirements. The Plan, the
grant and exercise of Awards thereunder, and the other obligations of the
Company under the Plan, shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any regulatory or

 

-17-

 

governmental agency as may be required. The Company, in its discretion, may
postpone the grant and exercise of Awards, the issuance or delivery of Shares
under any Award or any other action permitted under the Plan to permit the
Company, with reasonable diligence, to complete such stock exchange listing or
registration or qualification of Shares or other required action under any
federal or state law, rule, or regulation and may require any Participant to
make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Shares in compliance
with applicable laws, rules, and regulations. The Company shall not be obligated
by virtue of any provision of the Plan to recognize the exercise of any Award or
otherwise to sell or issue Shares in violation of any such laws, rules, or
regulations; and any postponement of the exercise or settlement of any Award
under this provision shall not extend the term of such Awards, and neither the
Company nor its directors or officers shall have any obligation or liability to
the Participant with respect to any Award (or stock issuable thereunder) that
shall lapse because of such postponement.

(l)            Deferrals. Subject to the Committee’s reasonable efforts to
comply with the requirements of Section 409A of the Code, the Committee may:

 

(1)

Postpone the exercise of Awards, the issuance or delivery of Shares, the payment
of cash under any Award, or any action permitted under the Plan to prevent the
Company or any of its Subsidiaries or Affiliates from being denied an income tax
benefit with respect to any Award, and/or

 

(2)

Establish rules under which a Participant may elect to postpone receipt of
Shares or cash under any Award.

 

(m)

Section 409A of the Code.

 

(1)

The Plan shall be operated, administered, and interpreted consistent with the
intent to comply with the requirements of Section 409A of the Code. If the
Committee or the Company determines that any provision of the Plan is or might
be inconsistent with the restrictions imposed by Section 409A of the Code, the
Plan shall be automatically amended (without further action) to the extent that
the Committee or the Company determines is necessary to bring it into compliance
with the requirements of Section 409A of the Code. No provision of the Plan or
any Award Agreement shall be interpreted or construed to transfer any liability
for a failure to comply with the requirements of Section 409A of the Code from a
Participant or other individual to the Company, any Subsidiary, any Affiliate,
the Committee, or any other entity or individual affiliated with the Company,
the Subsidiaries, and the Affiliates.

 

(2)

For any Participant who, as of the date on which his Termination of Employment
occurs, is a “specified employee” (within the meaning of Section 409A(2)(B)(i)
of the Code, as determined by Interpublic in accordance with Treas. Reg.
§ 1.409A-1(i)), the payment date for any Award that is subject to Section 409A
(including but not limited to any Restricted Stock Unit, Performance Share,
Performance Share Unit, and EIP Award) and for which the payment trigger is the
Participant’s Termination of Employment shall be no earlier than the
Participant’s Delayed Start Date. For purposes of the Plan, the Participant’s
Delayed Start Date shall be the earlier of (i) the Company’s first pay date for
the seventh calendar month that starts after the Participant’s Termination of
Employment and (y) a date determined by Interpublic that is within 90 days after
the Participant’s death.

(n)           Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed and enforced
as if such provision had not been included.

 

-18-

 


--------------------------------------------------------------------------------



 

 

(o)           Incapacity. Any benefit payable to or for the benefit of a minor,
an incompetent person, or other person incapable of receipting therefor shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge any liability or obligation of the Committee, the Board,
the Company, and all other parties with respect thereto.

(p)           Rules of Construction. Whenever used in the Plan, words in the
masculine gender shall be deemed to refer to females as well as to males; words
in the singular shall be deemed to refer also to the plural; the word “include”
shall mean “including but not limited to” and references to a statute or
statutory provision shall be construed as if they referred also to that
provision (or to a successor provision of similar import) as currently in
effect, as amended, or as reenacted.

(q)           Headings and Captions. The headings and captions in this Plan
document are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

(r)            Applicable Law. The validity, construction, interpretation,
administration, and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of New York, without regard to any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction.

(s)           Effective Date. The Plan shall become effective on the date the
Plan is approved by the Company’s shareholders. No Awards may be granted under
the Plan after the annual meeting of the Company’s shareholders in 2019;
provided that any Awards granted before such annual meeting shall continue in
effect thereafter in accordance with the terms of the Awards and the Plan. Upon
shareholder approval of the Plan, no awards may be made under The Interpublic
Group of Companies, Inc. 2006 Performance Incentive Plan.

 

 

-19-

 

 

 